Case 3:18-cv-00132-DJH-RSE Document 112 Filed 08/27/20 Page 1 of 1 PageID #: 1750




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                   LOUISVILLE DIVISION

   FRANCIS BARRIOS,                                                                         Plaintiff,

   v.                                                      Civil Action No. 3:18-cv-132-DJH-RSE

   CALEB ELMORE,                                                                          Defendant.

                                              * * * * *

                                               ORDER

         Plaintiff Francis Barrios has filed in the record numerous deposition notices.           (See

  D.N. 106; D.N. 107; D.N. 109; D.N. 110) Pursuant to Federal Rule of Civil Procedure 5(d)(1),

  “disclosures under Rule 26(a)(1) or (2) and the following discovery requests and responses must

  not be filed until they are used in the proceeding or the court orders filing: depositions,

  interrogatories, requests for documents or tangible things or to permit entry onto land, and requests

  for admission.” For purposes of this rule, “‘[d]iscovery requests’ includes deposition notices.”

  Fed. R. Civ. P. 5 advisory committee’s note to 2000 amendment; see also LR 26.1(b) (recognizing

  that “disclosures, notices, interrogatories, requests[,] and answers or responses thereto” are “not

  filed of record pursuant to [Rule] 5(d)”). Accordingly, it is hereby

         ORDERED that the parties shall refrain from further filing of discovery documents except

  as appropriate under the Federal Rules of Civil Procedure.
         August 27, 2020




                                                           David J. Hale, Judge
                                                        United States District Court




                                                   1
